RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2019-CA-1651-MR


RAYMOND E. WALKER                                                              APPELLANT



                  APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE BRIAN C. EDWARDS, JUDGE
                 ACTION NOS. 96-CR-001249 AND 04-CR-003652



COMMONWEALTH OF KENTUCKY                                                         APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Raymond E. Walker (“Appellant”), pro se,1 appeals

from an order of the Jefferson Circuit Court denying his motion to amend and

correct a sentence. Appellant argues that the circuit court abused its discretion in


1
 Appellant proceeded pro se in the filing of the notice of appeal and the written argument. The
appellate record does indicate, however, that counsel filed various motions on Appellant’s behalf
during the pendency of the appeal.
failing to conclude that the sentences for separate convictions should run

concurrently. Finding no error, we affirm the order on appeal.

                     FACTS AND PROCEDURAL HISTORY

               On October 31, 1997, Appellant accepted a plea offer2 on charges of

rape in the first degree, sodomy in the first degree, burglary in the first degree, and

persistent felony offender in the second degree.3 Pursuant to the plea agreement,

he was sentenced to 30 years in prison. On June 5, 2006, Appellant was convicted

on separate offenses of rape in the first degree and burglary in the first degree.4

The 2006 conviction resulted from a 1984 “cold case,” which was reopened after

advances in DNA technology linked Appellant to the offenses. Appellant was

sentenced to 40 years in prison on the second conviction.

               At the time of sentencing on the second conviction, Appellant,

through counsel, argued that the 1997 and 2006 sentences should run concurrently.

The Commonwealth sought consecutive sentencing because the two convictions

arose from separate and unrelated offenses, and because Appellant failed to

participate in sex offender treatment after the first conviction. The circuit court

ordered the sentences to run consecutively for a total of 70 years in prison. On


2
    96-CR-001249.
3
 Kentucky Revised Statutes (“KRS”) 510.040; KRS 510.070; KRS 511.020; and KRS
532.080(2).
4
    04-CR-003652.

                                          -2-
November 28, 2007, Appellant appealed the 2006 conviction to the Kentucky

Supreme Court, which affirmed by way of an unpublished opinion.5 Appellant did

not raise the sentencing issue in the 2007 appeal.

               On July 26, 2019, Appellant filed with the Jefferson Circuit Court a

motion to amend, correct, and enter agreed order pursuant to plea agreement for

concurrent sentencing. Appellant argued that the circuit court abused its discretion

in failing to order the 2006 sentence to run concurrently with the 1997 sentence.

The circuit court summarily denied the motion, and this appeal followed.

                           ARGUMENT AND ANALYSIS

               Appellant argues that the Jefferson Circuit Court committed reversible

error in failing to order the 1997 and 2006 sentences to run concurrently. He

contends that the circuit court abused its discretion by accepting the jury’s

recommendation of consecutive sentences, and that such acceptance violated the

separation of powers doctrine and the Kentucky Constitution. While

acknowledging that his 70-year sentence does not violate the statutory maximum

sentence set out in KRS 532.110, he argues that the sentence violates the spirit of

KRS Chapter 532 and the separation of powers doctrine. The apparent basis of

Appellant’s argument is that the underlying offenses of the second conviction




5
Walker v. Commonwealth, No. 2006-SC-000480-MR, 2007 WL 2404508 (Ky. Aug. 23, 2007).

                                           -3-
occurred before the offenses resulting in the first conviction. He seeks an opinion

reversing the order on appeal, and remanding the matter for concurrent sentencing.

                 Though Appellant’s motion attempted to seek relief under Kentucky

Rules of Criminal Procedure (“RCr”) 10.26,6 the correct procedure is to bring a

direct appeal, then seek relief via RCr 11.42, and only then to argue for relief under

Kentucky Rules of Civil Procedure (“CR”) 60.02. Gross v. Commonwealth, 648
S.W.2d 853, 856 (Ky. 1983).

                 “It has long been the policy of this court that errors
                 occurring during the trial should be corrected
                 on direct appeal, and the grounds set forth under the
                 various subsections of CR 60.02 deal with extraordinary
                 situations which do not as a rule appear during the
                 progress of a trial. Although the rule does permit a direct
                 attack by motion where the judgment is voidable—as
                 distinguished from a void judgment—this direct attack
                 is limited to specific subsections set out in said rule . . . .”
                 (emphasis added) [Citation omitted].

                 ...

                        Rule 60.02 is part of the Rules of Civil Procedure.
                 It applies in criminal cases only because Rule 13.04 of
                 the Rules of Criminal Procedure provides that “the Rules
                 of Civil Procedure shall be applicable in criminal
                 proceedings to the extent not superseded by or
                 inconsistent with these Rules of Criminal Procedure.”

                        The structure provided in Kentucky for attacking
                 the final judgment of a trial court in a criminal case is not
                 haphazard and overlapping, but is organized and
                 complete. That structure is set out in the rules related to

6
    RCr 10.26 addresses palpable error.

                                               -4-
             direct appeals, in RCr 11.42, and thereafter in CR
             60.02. CR 60.02 is not intended merely as an additional
             opportunity to raise Boykin defenses. It is for relief that
             is not available by direct appeal and not available under
             RCr 11.42. The movant must demonstrate why he is
             entitled to this special, extraordinary relief. Before the
             movant is entitled to an evidentiary hearing, he must
             affirmatively allege facts which, if true, justify vacating
             the judgment and further allege special circumstances
             that justify CR 60.02 relief.

                    CR 60.02 was enacted as a substitute for the
             common law writ of coram nobis. The purpose of such a
             writ was to bring before the court that pronounced
             judgment errors in matter of fact which (1) had not been
             put into issue or passed on, (2) were unknown and could
             not have been known to the party by the exercise of
             reasonable diligence and in time to have been otherwise
             presented to the court, or (3) which the party was
             prevented from so presenting by duress, fear, or other
             sufficient cause. Black’s Law Dictionary, Fifth Edition,
             487, 1444.

                    In Harris v. Commonwealth, Ky., 296 S.W.2d 700
             (1956), this court held that 60.02 does not extend the
             scope of the remedy of coram nobis nor add additional
             grounds of relief. We held that coram nobis “is an
             extraordinary and residual remedy to correct or vacate a
             judgment upon facts or grounds, not appearing on the
             face of the record and not available by appeal or
             otherwise, which were not discovered until after
             rendition of judgment without fault of the party seeking
             relief.”

Gross, 648 S.W.2d at 856. (Emphasis in original).

             The alleged sentencing error was, in the language of Gross, one

occurring during trial and correctable, if at all, on direct appeal. Appellant brought


                                         -5-
a direct appeal to the Kentucky Supreme Court and did not raise this issue. If

Appellant’s motion is characterized as seeking relief under RCr 11.42, it was not

timely. Appellant filed the motion some 13 years after the 2006 judgment

imposing consecutive sentences, and well beyond the three-year window for such

motions set out in RCr 11.42(10).7

              The Commonwealth asserts that Appellant’s motion is akin to a claim

for CR 60.02 relief. Such relief is not available to Appellant because the alleged

sentencing error could have been brought on direct appeal or thereafter by way of

RCr 11.42. Arguendo, even if Appellant’s claim of error were properly before us

via CR 60.02, it does not constitute a special circumstance to justify the

extraordinary remedy of CR 60.02, Gross, 648 S.W.2d at 856, and was not brought

“within a reasonable time” after the judgment. CR 60.02(f).

              Finally, Appellant’s separation of powers and related constitutional

arguments are misplaced and non-persuasive.

                     Section 27 of the Kentucky Constitution mandates
              separation among the three branches of government and
              Section 28 specifically prohibits incursion of one branch
              of government into the powers and functions of the
              others. The essential purpose of separation of powers is
              to allow for independent functioning of each coequal
              branch of government within its assigned sphere of

7
 RCr 11.42(10) sets out two exceptions to the three-year period, neither of which applies herein.
The first exception is for claims predicated on facts which could not have been known at the time
of judgment through the exercise of due diligence, and the second is for the establishment of a
constitutional right with retroactive application after the close of the three-year period.

                                              -6-
             responsibility, free from risk of control, interference, or
             intimidation by other branches.

Coleman v. Campbell County Library Board of Trustees, 547 S.W.3d 526, 533-34

(Ky. App. 2018) (internal quotation marks and citations omitted). The sentencing

order, even were it properly before us, does not implicate the independent

functioning of the coequal branches of government.

                                  CONCLUSION

             The issue on appeal was known to Appellant at the time of sentencing,

and should have been raised, if at all, on direct appeal to the Kentucky Supreme

Court. Gross, 648 S.W.2d at 856. Even if it were properly before us, Appellant

has not demonstrated entitlement to relief under either RCr 11.42 or CR 60.02.

Accordingly, we find no error. For the foregoing reasons, we affirm the order of

the Jefferson Circuit Court.



             ALL CONCUR.



BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

Raymond Earl Walker, pro se                 Daniel Cameron
Burgin, Kentucky                            Attorney General of Kentucky

                                            Todd Dryden Ferguson
                                            Assistant Attorney General
                                            Frankfort, Kentucky


                                          -7-